ADAMS, J.,
This matter is before the court on an appeal from the order of the Director of the Bureau of Traffic Safety of the Department of Transportation suspending petitioner’s operator’s license pursuant to section 618 of The Vehicle Code of April 29, 1959, P. L. 58, as amended, 75 P.S. §618, asserting that petitioner committed a misdemeanor involving use of a motor vehicle.
Petitioner was involved in an automobile accident. A search of the car following the accident uncovered a sawed-off shotgun, which was an offensive weapon as defined under section 908 of the Pennsylvania Crimes Code of December 6, 1972, P. L. 1068 (No. 334), 18 Pa. C.S. §908.
Petitioner pleaded guilty of possession of an offensive weapon, a misdemeanor of the third degree, and was sentenced to pay a fine and costs.
Petitioner had purchased the gun and was transporting it by his automobile to his farm when the accident occurred. The gun itself was not used in any criminal activity.
The court is of the opinion that the mere transportation of an offensive weapon, without more, is not a criminal activity “in the commission of which a motor vehicle or tractor was used.”
Wherefore, the court makes the following
*779ORDER
And now, July 9, 1976, the order of the Director of the Bureau of Traffic Safety of the Department of Transportation suspending petitioner’s operator’s license is reversed and the director is directed to restore the operating privileges of petitioner.